USDC IN/ND case 3:21-cv-00502-DRL-MGG document 5 filed 08/05/21 page 1 of 4


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 ANTONIO MERRITT,

               Plaintiff,

                      v.                         CAUSE NO. 3:21-CV-502-DRL-MGG

 RON NEAL, et al.,

               Defendants.

                                 OPINION AND ORDER

      Antonio Merritt, a prisoner without a lawyer, filed a complaint that contains

unrelated claims. ECF 1. He has sued Officer Baylor because she did not obtain medical

attention for him on March 26, 2021, when he was having trouble breathing following

inmates starting fires near his cell. He has also sued Correctional Officer Mack because

she did not do anything to help him on April 27, 2021, when his toilet was clogged and

there was water on his floor. He has sued both Superintendent Ron O Neal and Assistant

superintendent Don Buss – neither of whom were personally involved in the incidents

already described - because he does not believe they are not fulfilling their duties to the

inmates to provide the things necessary for a health life, and because he does not believe

they have properly trained their staff. He has sued Grievance Specialist Mark Newkirk

for not responding to unidentified grievances. And, finally, he has sued Wexford for

refusing to see him for complaints of a sore throat and difficulty breathing.
USDC IN/ND case 3:21-cv-00502-DRL-MGG document 5 filed 08/05/21 page 2 of 4


       Mr. Merritt may not sue different defendants based on unrelated events.

“Unrelated claims against different defendants belong in different suits . . ..” George v.

Smith, 507 F.3d 605, 607 (7th Cir. 2007). See also Owens v. Evans, 878 F.3d 559, 566 (7th Cir.

2017). When a pro se prisoner files a suit with unrelated claims, the court has several

options. Wheeler v. Wexford Health Sources, Inc., 689 F.3d 680, 683 (7th Cir. 2012). It is the

practice of this court to notify the plaintiff and allow him to decide which claim (or related

claims) to pursue in the instant case – as well as to decide when or if to bring the other

claims in separate suits. Id. (“The judge might have been justified in directing Wheeler to

file separate complaints, each confined to one group of injuries and defendants.”). This is

the fairest solution because “the plaintiff as master of the complaint may present (or

abjure) any claim he likes.” Katz v. Gerardi, 552 F.3d 558, 563 (7th Cir. 2009).

       The court could properly limit this case by picking a claim (or related claims) for

Mr. Merritt because “[a] district judge [can] solve the problem by . . . dismissing the excess

defendants under Fed.R.Civ.P. 21.” Wheeler, 689 F.3d at 683. Alternatively, the court could

split the unrelated claims because “[a] district judge [can] solve the problem by severance

(creating multiple suits that can be separately screened) . . ..” Id. Both of these solutions

pose potential problems. Thus, it is the prisoner plaintiff who should make the decision

whether to incur those additional filing fees and bear the risk of additional strikes.

However, if Mr. Merritt is unable to select related claims on which to proceed in this case,

one of these options may become necessary. Mr. Merritt needs to decide which related

claims and associated defendants he wants to pursue in this case. See Katz, 552 F.3d at 563

and Wheeler, 689 F.3d at 683. Then, he needs to file an amended complaint including only


                                              2
USDC IN/ND case 3:21-cv-00502-DRL-MGG document 5 filed 08/05/21 page 3 of 4


a discussion of the related claims and defendants. Moreover, he should not write about

other events and conditions at the prison which are not directly related to the claim

against the named defendant or defendants. If he believes those other events or

conditions state a claim, he needs to file separate lawsuits.

       Mr. Merritt will be granted an opportunity to file an amended complaint

containing only related claims. Luevano v. WalMart Stores, Inc., 722 F.3d 1014, 1022-23,

1025 (7th Cir. 2013); Loubser v. Thacker, 440 F.3d 439, 443 (7th Cir. 2006). In the amended

complaint, he should explain in his own words what happened, when it happened, where

it happened, who was involved, and how he was personally injured, providing as much

detail as possible.

       For these reasons, the court:

       (1) DIRECTS the clerk to put this case number on a blank Prisoner Complaint Pro

Se 14 (INND Rev. 2/20) form and sent it to Antonio Merritt along with a blank Prisoner

Complaint Pro Se 14 (INND Rev. 2/20) form and a blank AO-240 (Rev. 7/10) (INND Rev.

8/16) Prisoner Motion to Proceed In Forma Pauperis form; 1

       (2) GRANTS Antonio Merritt until September 6, 2021, to file an amended

complaint containing only related claims on the form with this case number sent to him

by the clerk; and




1Should Mr. Merritt require additional forms, he may contact the Clerk’s Office to request
additional forms.


                                             3
USDC IN/ND case 3:21-cv-00502-DRL-MGG document 5 filed 08/05/21 page 4 of 4


      (3) CAUTIONS Antonio Merritt that, if he does not respond by the deadline or if

he files an amended complaint with unrelated claims, the court will select one group of

related claims and dismiss the others without prejudice.

      SO ORDERED.

      August 5, 2021                           s/ Damon R. Leichty
                                               Judge, United States District Court




                                           4
